DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a mechanical engine cylinder system, comprising: a cylinder including an internal space, an occupying structure with a cavity, and a crankshaft piston; wherein the internal space of the cylinder is modified by the occupying structure, having a dedicated compression space and a dedicated combustion space; wherein the occupying structure provides a surface interface with the dedicated compression space, wherein the occupying structure completely contains within the cavity a primary combustion space utilized during an early stage of a power stroke; wherein the occupying structure has an edge that separates the primary combustion space from a secondary combustion space; wherein combustion pressure applied to the crankshaft piston during the power stroke is applied to a smaller surface area of the crankshaft piston during an early stage of the power stroke and to a larger surface area of the crankshaft piston during a later stage of the power stroke; wherein the combustion pressure applied to the occupying structure applies a net-force to the occupying structure in the direction of the crankshaft piston during the early stage of the power stroke, and in the opposite direction of the crankshaft piston during the later stage of the power stroke; wherein surfaces of the occupying structure and the crankshaft piston are sized such that a disengagement occurs during the power stroke between the occupying structure and crankshaft piston; wherein motion of the occupying structure during the early stage of the power stroke creates a suction force of compression fluid into the dedicated compression space; and wherein the occupying structure competes with combustion fluid displacement for volume, when filling the swept volume created by the motion of the crankshaft piston during an expansion stroke, such 55that the combustion fluid displacement volume is less than the addition of clearance and swept volumes within the internal space of the cylinder. The cited prior art references teach various aspects of the claimed invention but none teach the occupying structure in relation the compression stroke as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747